Citation Nr: 0104050	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

A review of the record reflects that the veteran was 
scheduled to testify at a videoconference hearing in January 
2000.  A notation on the notification letter reported that 
the hearing was canceled due to snow.  Additional evidence in 
the record reflected that the veteran wanted to be 
rescheduled for another videoconference hearing.  

The veteran was contacted by the Board in January 2001 and 
asked to indicate whether he still desired to have any type 
of a Board hearing.  The veteran responded in January 2001 
that he wanted to appear at a hearing before a member of the 
Board at the Cleveland RO.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing during the next scheduled Travel 
Board trip to the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


